Order of Appellate Term affirming a judgment of the Municipal Court of the City of New York, Borough of Brooklyn, modified so as to provide that the provision for the issuance of a body execution be struck from the judgment. As so modified, the order is unanimously affirmed, without costs. The summons did not contain the indorsement required by section 25 of the Municipal Court Code, the complaint was not verified, and no order of arrest was issued. Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.